DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed February 9, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Objections 
Claim 1 is objected to because of the following informalities:  the term “Wherein” in line 6 of claim 1 should not be capitalized. The term “dialkdyde” appears to be misspelled.   Appropriate correction is required.


Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claim 1-2, 5-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP 2000026260).

The prior discloses compositions containing menthol and capsaicin in a dentifrice composition. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


2 ) Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP 2000026260) in view of Oertling et al. (US 9,446,267).
Kataoka et al. are discussed above and differ from the instant claims insofar as it does not disclose 1,2-alkane diols.
Oertling et al. disclose products comprising a flavoring agent compositions. The compositions are used for cleaning the teeth and include toothpastes (Abstract). A flavoring agent composition comprises peppermint oil, 0.5% methane carboxylic acid-N-(4-methoxyphenyl)-amide (WS-12, a TRPV1 agonist), cinnamaldehyde (TRPV1 agonist) and 40% menthol (Example 5.2). These amounts meet the ratio of the instant claims.   A toothpaste comprising 5.2 comprises 36.39% water, 20% glycerin, sodium monofluorophosphate, 1% flavor (meets the amounts of menthol and TRPV1 agonist), 3% silica and sodium carboxymethyl cellulose (Example 12). Combinations of WS-12 with diols are desired as a sugar substitute. The diols include 1,2-alkane diols such as 1,2-octanediol.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hexanediol in the compositions of Kataoka et al. for their suitability as a sugar substitute in teeth cleaning compositions. 


3) Claims 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP 2000026260) in view of Oertling et al. (US 9,446,267) in further view of Modak et al. (US 2015/0265666).
Kataoka et al. in view of Oertling et al. is discussed above and differs from the instant claims insofar as they do not disclose a hexanediol or the pH.
Modak et al. disclose antimicrobial compositions that may be formulated into toothpaste (paragraph 0020). The pH of the compositions range from 2 to 6 (paragraph 0061). Antimicrobials include alkanediol including hexanediol and octanediol, and combinations thereof, at a concentration of between about 0 and 10% w/w (paragraph 0067), this would meet the ratio of the TRPV1 and the alkanediol.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hexanediol or a combination of hexanediol and octanediol in the compositions of Kataoka et al. in view of Oertling et al. for their suitability and to obtain the antimicrobial activity. 

Conclusion
Claims 1-13 are rejected.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612